Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement of 6/10/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 5, 7, 9-11, and 14-16 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Kevin Gale on 2/17/2022.

The application has been amended as follows: 

1. (Currently Amended)  A composition for cobalt electroplating comprising: 
(a) metal ions consisting essentially of cobalt ions, and 
(b) a leveling agent, 

wherein the composition excludes a functional concentration of reducing agents, 
wherein the pH is within the range of 1 to 5,
wherein the leveling agent is a compound of formula L1:
[B]n[A]p  		(L1);

[AltContent: connector]
    PNG
    media_image1.png
    174
    228
    media_image1.png
    Greyscale

or the leveling agent is a compound comprising a structural unit of formula L3a or L3b: 

    PNG
    media_image2.png
    235
    263
    media_image2.png
    Greyscale
		(L3a)

    PNG
    media_image3.png
    310
    263
    media_image3.png
    Greyscale
		(L3b)


or salts thereof, 
wherein 
R1 	is selected from the group consisting of X1—CO—O—R11, X1—SO2—O—R11, X1—PO(OR11)2, and X1—SO—O—R11; 


R31	is selected from the group consisting of R1, H, OR32 and R32, 
R32 	is selected from the group consisting of (i) H and (ii) C1 to C6 alkyl, 
X1 	is a divalent group selected from the group consisting of (i) a chemical bond (ii) aryl, (iii) C1 to C12 alkanediyl, which is optionally interrupted by O atoms, (iv) arylalkyl group —X11—X12—, (v) alkylaryl group —X12—X11—, and (vi) —(O—C2H3R12)mO—, 
X2 	is (i) a chemical bond or (ii) methanediyl, 
R11 	is selected from the group consisting of H and C1 to C4 alkyl, 
R12 	is selected from the group consisting of H and C1 to C4 alkyl, 
X12 	is a divalent aryl group, 
X11 	is a divalent C1 to C15 alkanediyl group, 

B 	is a unit of formula L1a:
 [AltContent: rect] 
    PNG
    media_image4.png
    174
    199
    media_image4.png
    Greyscale
         				         (L1a)
R2, R3, R4 	are independently selected from the group consisting of R1 and (i) H, (ii) aryl, (iii) C1 to C10 alkyl (iv) arylalkyl, (v) alkylaryl, and (vi) —(O—C2H3R12)m—OH, wherein if one of R2, R3 or R4 is R1, remaining R2, R3 or R4 are different from R1, 
n 	is an integer from 2 to 10,000, 
m 	is an integer from 2 to 50, 
o 	is an integer from 2 to 1000, and 
p 	is 0 or an integer from 1 to 10,000, 
wherein the composition is free of any dispersed particles.

5. (Canceled)  The composition according to claim 1, wherein the leveling agent is a compound of formula L4a: [AltContent: rect] 

    PNG
    media_image5.png
    224
    226
    media_image5.png
    Greyscale
(L4a)
wherein R5, R6, R7, R8, and R9 are independently selected from the group consisting of (i) H and (ii) C1 to C6 alkyl.
8. (Currently Amended)  The composition according to claim 1, wherein the leveling agent is selected from the group consisting of polyacrylic acid, 

9. (Canceled)  The composition according to claim 1, wherein the leveling agent is selected from the group consisting of acrylic acid, itaconic acid, vinylphosphonic acid, and vinylsulfonic acid.

11. (Canceled)  The composition according to claim 1, wherein the leveling agent is p-toluol sulfonate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Weidman et al., U.S. Patent App. Pub. No. 2006/0251800 A1 [hereinafter Weidman] is the closest prior art of record. 
However, Weidman and the prior art of record do not teach a composition for cobalt electroplating comprising: (a) metal ions consisting essentially of cobalt ions, wherein the composition excludes a functional concentration of reducing agents, and wherein the leveling agent is of formulas L1 or L3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Commander, U.S. Patent App. Pub. No. 2019/0010624 A1; Koehl, U.S. Patent No. 3,753,872.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794